ORDER
The Disciplinary Review Board having filed a report with the Court recommending that RICHARD J. SILBERFEIN of HO-BOKEN, who was admitted to the bar of this State in 1989, and who consented to his temporary suspension from practice effective June 21, 1994, and who remains suspended at this time, be suspended from practice for a period of three months on the basis of respondent’s conviction of possession of cocaine, conduct that reflects adversely on respondent’s fitness to practice law, in violation of RPC 8.4(b);
And respondent having filed with the Court a petition for restoration to practice pursuant to his June 1994 consent to a temporary suspension, and the Office of Attorney Ethics having no objection to the relief sought;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and RICHARD J. SIL-BERFEIN is suspended from the practice of law for a period of three months, the suspension to be retroactive to June 21, 1994; and it is further
ORDERED that respondent be restored to the practice of law, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*52ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.